DETAILED ACTION

Applicant’s response to the restriction/election requirement received on 3/16/22 has been entered. Applicant’s election of Group I, and the species a) mouse, b) CHO cells, c) absence of a specific light chain fragment, d) endogenous mouse mu, and e) the lambda 5 gene of a mouse, is acknowledged. Since applicant did not indicate that their elections were made with traverse or provide any arguments traversing the grounds for restriction or election of species, all applicant’s elections are considered to have been made without traverse. It is noted however, that upon further consideration, the election of species requirements set forth in the action mailed on 9/16/21 are withdrawn. 
Claims 1-78 are pending in this application. Of these, claims 40-78 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/22. Claims 1-39 are therefore currently under examination. The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 2/7/22 (3), 6/10/21 (2), 5/6/21 (5), and 8/2/18 (1), are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and 

Claim Interpretation

	The following comments are made to indicate how the claims have been interpreted for the purposes of examination. Independent claim 1 recites a method for producing an antigen-specific antibody which comprises an IgH chain comprising a human IgH chain variable region. The method recites a single active step comprising “isolating from a cultured cell expressing said IgH chain or fragment thereof comprising said human IgH chain variable region, one or more of the group consisting of (i) said IgH chain or fragment thereof comprising said human IgH chain variable region; and (ii) nucleic acid encoding said IgH chain or fragment thereof comprising said human IgH chain variable region”. The remainder of the claims is a “wherein” clause which begins, “ wherein said human IgH chain variable region is of a transgenic mouse contacted with said selected antigen or epitope thereof, for a time and under conditions which permit the antigen-contacted mouse to produce antibody specific for said antigen”. The claim then continues to describe the structure of the transgenic mouse. Please note, the phrase “ wherein said human IgH chain variable region is of a transgenic mouse” appears to identify the origin of the human IgH chain variable region present in the culture cell but does not constitute a method step in the method as claimed. In other words, there is no actual method step in the claim as written where a human IgH chain variable region is obtained from a transgenic mouse. It is also noted that the claims do not recite obtaining the cultured cell from the transgenic mouse. Thus, the transgenic mouse as recited in claim 1, and as further defined in dependent claims 2-39, is not an actual part of the single method step as claimed. The transgenic mouse can only be considered as limiting the method to the extent that the structure of the transgene present in the mouse may affect the structure of the human IgH variable region present in the cultured cell. To this extent, it is noted that the transgenic mouse comprises a heavy chain transgene comprising one or more human VH gene segments, one or more human DH gene segments, and one or more human JH gene segments operably connected upstream of a constant region gene so that the transgene is capable of undergoing VDJ recombination in vivo to produce an antibody gene comprising a rearranged VDJC encoding an antibody heavy chain having a human variable region and a constant region. The structure of the human heavy chain variable region is therefore a rearranged VDJ which has been exposed to antigen. The nature of the constant region or any additional transgenes present in the mouse do not change the structure of the rearranged VDJ heavy chain variable region.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

consisting of: (i) said IgH chain or fragment thereof comprising said human IgH chain variable region; and (ii) nucleic acid encoding said IgH chain or fragment thereof comprising said human IgH chain variable region …..”. The active method steps of the claim consist of a single method step of isolating from the cultured cell an IgH chain or fragment thereof comprising said human IgH chain variable region, or isolating a nucleic acid encoding said IgH chain or fragment thereof comprising said human IgH chain variable region. The method is therefore confusing as the single method step does not produce an antibody. The method produces an isolated IgH chain or a fragment thereof comprising said human IgH chain variable region, or a nucleic acid. Neither a heavy chain polypeptide alone, nor a variable region of a heavy chain polypeptide alone constitute an “antibody”. Further, nucleic acids are not structurally similar to an antibody. Thus, the methods as claimed appear incomplete and confusing and they do not produce the product recited in the preamble of the claim. As such, the metes and bounds of the method cannot be determined. 
 In the interests of compact prosecution, the claims methods have been interpreted as methods for isolating a heavy chain polypeptide or a human heavy chain variable region, either alone or as part of an antibody, or a nucleic acid encoding a heavy chain polypeptide or variable region. 

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 2-39 depend on claim 1, but fail to further limit the subject matter of the claim 1. As discussed above in the claim interpretation section, claim 1 is a method with a single active method step of “isolating from a cultured cell expressing said IgH chain or fragment thereof comprising said human IgH chain variable region, one or more of the group consisting of (i) said IgH chain or fragment thereof comprising said human IgH chain variable region; and (ii) nucleic acid encoding said IgH chain or fragment thereof comprising said human IgH chain variable region”. Claim 1 does contain a wherein clause which states that the human IgH chain variable region is “of” a transgenic mouse, however, this description of the origin of the human IgH chain variable region present in the cultured cells does not constitute an active step in the method. In other words, the method does not include a step comprising obtaining a  human IgH chain variable region from the transgenic mouse. It is also further noted that the cultured cell is not identified as being a cell isolated from the transgenic mouse. While the description of the transgenic mouse in claim 1 provides a structural framework for the human IgH chain variable region that is present in the cultured cell, specifically that the human IgH . 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


s 1-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Green et al. (1997) Nat. Genetics, Vol. 7, 13-21.
Independent claim 1 is drawn to a method of producing an antibody specific for a selected antigen, said antibody comprising an immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region. The active method steps of claim 1 consists of a single method step of isolating from a cultured cell an IgH chain or fragment thereof comprising said human IgH chain variable region, or isolating a nucleic acid encoding said IgH chain or fragment thereof comprising said human IgH chain variable region. Claim 1 does further contains a wherein clause which states that the human IgH chain variable region is “of” a transgenic mouse; however, this description of the origin of the human IgH chain variable region present in the cultured cells does not constitute an active step in the method. In other words, the method does not include a step which provides or uses a transgenic mouse, and further does not comprise a step for obtaining a  human IgH chain variable region from the transgenic mouse, or for obtaining the cultured cell which comprises the human IgH chain variable region from the transgenic mouse.  Therefore, the transgenic mouse recited in claim 1 is not actually a part of the method. The physical structure of the transgenic mouse, and the identity of transgene have been considered in so far as they identify elements which may be present in the human IgH chain variable region. As set forth in claim 1, the heavy chain transgene comprises one or more human VH gene segments, one or more human DH gene segments and one or more JH gene segments capable of recombining to produce a rearranged VDJ variable region.  Claims 2-39 do not further limit the single method step of claim 1 and do not further limit the variable region encoding sequences of the heavy chain transgene.  
. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,963,716, hereafter referred to as the ‘716 patent, in view of Green et al. (1997) Nat. Genetics, Vol. 7, 13-21.
The ‘716 patent claims are drawn to a transgenic mouse with the exact same structure and functional features as recited in instant claim 1. The ‘716 patent claims differ from the instant claims in that they are product claims, not method claims, and do not recite methods for obtaining an antibody specific for a selected antigen comprising isolating a heavy chain or 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology 
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633